DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claim 18 is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0258108 A1 [Sanford] in view of US 2021/0330827 A1 [Lucio].

Regarding Claim 1:
Sanford teaches a sanitizing module (abstract), comprising:
a housing having an open end (Fig. 1 (14) – the housing being defined by the hollow shape into which the UV element (18) is placed); 
at least one ultraviolet light emitting element within the housing and being configured to emit ultraviolet light out of the housing through the open end (Fig. 1 (18), paras 7-8); 
wherein the housing is configured for removable connection to a container having an interior receiving space such that connection of the housing to the container encloses the interior receiving space of the container (as shown with Fig. 1 (12), as described in para 24).  
However, Sanford fails to teach a grill connected to the open end of the housing, the grill defining a plurality of slots, wherein the slots in the grill are configured to allow the ultraviolet light to pass therethrough and into the interior retrieving space of the container.
Lucio teaches a UV light source including a grille that sits over a UV source, protects the UV source, and allows UV light from the UV source to pass therethrough. See abstract, para 51. It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the grille of Lucio over the UV lights of Sanford, i.e. at the open end of the housing. One would have been motivated to do so since this would protect the UV lights and other housing components.

Regarding Claim 2:
The modified invention of claim 1 teaches the sanitizing module of claim 1, wherein: the at least one ultraviolet light emitting element is a plurality of ultraviolet light emitting elements (Sanford paras 7-8).  

Regarding Claim 3:
The modified invention of claim 2 teaches the sanitizing module of claim 2, wherein: the plurality of ultraviolet light emitting elements are ultraviolet light emitting diodes (Sanford paras 7-8).  

Regarding Claim 4:
The modified invention of claim 3 teaches the sanitizing module of claim 3, wherein: the ultraviolet light has a wavelength between about 100 nanometers to about 280 nanometers (Sanford paras 7-8).

Regarding Claim 5:
The modified invention of claim 1 teaches the sanitizing module of claim 1, further comprising: a battery within the housing (Lucio para 30), the battery being electrically connected to the at least one ultraviolet light emitting element for powering the at least one ultraviolet light emitting element (Lucio para 30).  

Regarding Claim 8:
The modified invention of claim 1 teaches the sanitizing module of claim 1, further comprising: a plurality of protrusions on an exterior surface of the housing, the plurality of protrusions enabling gripping of the housing by a user (Sanford the profile of Fig. 1 (14) demonstrates such protrusions.).

Regarding Claim 9:
The modified invention of claim 1 teaches the sanitizing module of claim 1, further comprising: a first connection member associated within the open end of the housing, the first connection member being configured to cooperate with a corresponding second connection member on the container, the first connection member and the second connection member forming a connection mechanism for removably connecting the housing to the container (Sanford para 24, Fig. 1 (32 and 34)).  

Regarding Claim 11:
The modified invention of claim 9 teaches the sanitizing module of claim 9, wherein: the connection mechanism is one of a threaded connection, a snap fit connection, a bayonet connection and /or a keyhole slot connection (Sanford para 24).  

Claims 12-13, 15-17, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0258108 A1 [Sanford].

Regarding Claim 12:
Sanford teaches a sanitizing container system (abstract), comprising: 
a sanitizing module having a housing and at least one ultraviolet light emitting element within the housing (Fig. 1 (14) and (18), respectively); and 
a container having an open end and an interior receiving space, the open end providing access to the interior receiving space (Fig. 1 (12)); 
wherein the container includes a connection mechanism (Fig. 1 (32, 34)) at the open end allowing for the removable connection of the sanitizing modules to the container (See Fig. 1, para 24); and 
wherein the at least one ultraviolet light emitting element is configured to emit ultraviolet light from the housing and into the interior receiving space of the container when the sanitizing module is connected to the container (paras 7, 8- the UV light is directed into the container in the connected configuration shown in Fig. 1).  
However, Sanford fails to teach a second container with its own connection mechanism, wherein the second container has a different shape or is made from a different material. Rather, Sanford simply teaches one sanitizing container. That said, Sanford does note that various different materials may be used to make the container (para 26), and that components can be moved from container to container (para 30). One having ordinary skill in the art would thus recognize that Sanford considers multiple containers made of different materials and moving the sanitizing lid between containers. Further, the courts have held that the mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In that case the progressive stepping of a bag was found obvious over prior art that demonstrated stepping. Likewise, in this case, a plurality of containers is made obvious by art that teaches at least one container. As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide an multiple containers since Sanford suggests as much and since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  
Further, Sanford describes multiple materials for making the containers, e.g., polyethylene and polypropylene. See para 26. It would have been obvious to one of ordinary skill in the art before the effective time of filing to make the second container of a different material than the first container, since Sanford teaches various known materials for making such a container. 

Regarding Claim 13:
Sanford teaches the sanitizing container system of claim 12, wherein: the at least one ultraviolet light emitting element is a plurality of ultraviolet light emitting elements (paras 7-8); and wherein the plurality of ultraviolet light emitting elements are ultraviolet light emitting diodes configured to emit the ultraviolet light having a wavelength between about 100 nanometers to about 280 nanometers (paras 7-8).  

Regarding Claim 15:
Sanford teaches the sanitizing container system of claim 12, wherein: at least one of the containers has one of a cylindrical shape (see Fig. 1; para 27, which incorporates US application 11/093750 by reference, which in turn demonstrates the container having a cylindrical shape in figs. 5-6).  
However, Sanford fails to teach that the second container has a tapered prism shape. It is clear from the disclosure that the shape of the container is immaterial to its function of containing a target while said target is sanitized. It has been held by the courts that a change in shape, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  As such, it would have been obvious to one of ordinary skill in the art before the effective time of filing to make the second container a tapered prism shape since it appears that the disclosed device would perform in precisely the same fashion as disclosed by Sanford.    

Regarding Claim 16:
Sanford teaches the sanitizing container system of claim 12, however, it fails to specify that at least one of the containers is shaped and dimensioned to be received in an automobile cup holder. Rather, Sanford simply describes a cylindrical container (12) for holding water. As such, Sanford’s container is shaped for being received in a cup holder, but not necessarily dimensioned for the same.  
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In the case at hand, the only difference between the claimed invention and Sanford is the recitation that claimed is dimensioned to be received in an automobile cup holder. Furthermore, there is no reason to believe that the claimed device would perform any differently from the device of Sanford. As such, it would have been obvious to one of ordinary skill in the art before the effective time of filing to change the size of the device, and particularly the container, of Sanford, such that it is dimensioned to be received in an automobile cup holder.

Regarding Claim 17:
Sanford teaches the sanitizing container system of claim 12, wherein: at least one of the container is transparent or translucent (para 26).  

Regarding Claim 19:
Sanford teaches the sanitizing container system of claim 12, further comprising: wherein the connection mechanism is at least one of a magnetic coupling, a threaded connection, a snap fit connection, a bayonet connection and /or a keyhole slot connection (para 24).  

Regarding Claim 21:
Sanford teaches a method of sanitizing an object (abstract), comprising the steps of: 
providing a sanitizing module having a housing and at least one ultraviolet light emitting element within the housing (Fig. 1 (14) and (18), respectively); 
providing a container having an open end and an interior receiving space, the open end providing access to the interior receiving space (Fig. 1 (12)); and 
connecting the sanitizing module to the open end of the container to enclose the interior receiving space (as shown in Fig. 1, described in para 24); 
wherein the at least one ultraviolet light emitting element is configured to emit ultraviolet light from the housing and into the interior receiving space of the container when the sanitizing module is connected to the container (paras 7-8). 
Sanford fails to teach the method further comprising the steps of: providing a second container having an open end and an interior receiving space, the open end providing access to the interior receiving space; removing the sanitizing module from the first container, and connecting the sanitizing module to the open end of the second container to enclose the interior receiving space of the second container; wherein the second container has at least one of a different size, material construction and / or shape than the container.
Rather, Sanford simply teaches one sanitizing container. That said, Sanford does note that various different materials may be used to make the container (para 26), and that components can be moved from container to container (para 30). One having ordinary skill in the art would thus recognize that Sanford considers both containers made of different materials and moving the sanitizing lid between containers. Further, the simply repeating the steps of attaching the sterilizing module, albeit to a different container, is a completely predictable modification to the method of Sanford. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective time of filing to remove the sanitizing lid of Sanford from the first container, and connect it to an open end of a second container; wherein the second container is made of a different material than the first container. One would have been motivated to do so since this would allow one to sanitize the contents of a second container.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sanford in view of Lucio, and further in view of US 5,597,482 [Melyon].

Regarding Claim 7:
The modified invention of claim 1 teaches the sanitizing module of claim 1, but fails to teach the module further comprising: a port in the housing, the port being configured for connection to a power source for at least one of powering the ultraviolet light emitting elements and /or recharging a battery within the housing.  
Melyon teaches a UV water sanitizing device comprising 
a port in the housing (Fig. 1 – where (8) passes through the housing), 
the port being configured for connection to a power source for at least one of powering the ultraviolet light emitting elements (3:7-8).
It would have been obvious to one of ordinary skill in the art before the effective time of filing replace the batteries of Sanford with the power cord passing through a housing of Melyon. One would have been motivated to do so since this would obviate the need to replace batteries.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sanford in view of Lucio, and further in view of US 2020/0254122 A1 [Starkweather].

Regarding Claim 10:
The modified invention of claim 1 teaches the sanitizing module of claim 9, but fails to teach that the connection mechanism is a magnetic coupling.  
Starkweather teaches coupling elements in a disinfecting system with magnets (paras 60, 103, 109, 122). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the magnetic coupling of Starkweather in Sanford. One would have been motivated to do so since Sandord explicitly explains that alternate means of attachment between the lid and body may be used (para 24).

Claims 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sanford in view of US 9,801,965 [Battles].

Regarding Claim 14:
The modified invention of claim 12 teaches the sanitizing container system of claim 12, but fails to teach that: the sanitizing module is configured to automatically activate the at least one ultraviolet light emitting element upon connection of the sanitizing module to a container.  
Battles teaches a sanitizing container (abstract) including a sanitization module  that automatically activates a UV light upon connection with a container (14:1-8). It would have been obvious to one of ordinary skill in the art before the effective time of filing to implement a similar sensor actuated automatic UV sanitization cycle in Sanford. One would have been motivated to do so since this would allow for increased ease of use in sanitizing the contents of the container.

Regarding Claim 22:
Sanford teaches the method according to claim 21, but fails to teach that the sanitizing module is configured to emit the ultraviolet light into the interior receiving space automatically when the sanitizing module is connected to a container.  
Battles teaches a sanitizing container (abstract) including a sanitization module  that automatically activates a UV light upon connection with a container (14:1-8). It would have been obvious to one of ordinary skill in the art before the effective time of filing to implement a similar sensor actuated automatic UV sanitization cycle in Sanford. One would have been motivated to do so since this would allow for increased ease of use in sanitizing the contents of the container.


                                                                                                                                                                                                    Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 7/7/22 with regards to claims 12 and 21 have been fully considered but they are not persuasive. Applicant asserts that Sanford fails to teach or suggest using a sterilizing module on a second, albeit slightly different, container. This is not persuasive. It is odd to suggest that the purported invention is not the sanitization process, but rather doing it again. Nevertheless, Sanford addresses repeating the sanitization cycle by moving the radiation source from container to container. See Para 30. Further, Sanford describes different well known materials for constructing containers. See para 26. One of skill in the art would immediately grasp that these two disclosures make obvious the claimed invention by demonstrating that the radiation module can be moved between containers, and that the containers can be made of different materials. 
In response to applicant's arguments against the Starkweather individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Objections
Claim 1 is objected to because of the following informalities:  the word “grille” is misspelled.  Appropriate correction is required.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881